Reynolds, J.
Appeal from an order of the Supreme Court, Schenectady -County, denying appellant’s application for an order to set aside a judgment of conviction, without a hearing. We find no merit in appellant’s contention that there was a failure to comply with sections 333 and 334 of the Code of Criminal Procedure requiring the setting aside of the judgment of conviction. Nor do we find any merit in the additional contentions raised by appellant and, accordingly, the order appealed from should be affirmed. Order affirmed. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.